El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
En el caso de autos debemos determinar si, a falta de indicaciones al respecto por parte del causante en su tes-tamento, procede gravar la mejora de los herederos descen-dientes con el monto del usufructo viudal,(1) a pesar de que la viuda concurre a la herencia con el beneficio del tercio de libre disposición a manera de legado. Los hechos esenciales que dan lugar a la presentación de este recurso de revisión se detallan a continuación.
I
Don Guillermo Rodríguez Benitez falleció en San Juan, Puerto Rico, el 8 de septiembre de 1989, habiendo dejado un testamento ológrafo, protocolizado mediante la Escri-tura Pública Núm. 1 otorgada el 16 de noviembre de 1989 ante la notario Elba Rosa Rodríguez Fuentes.
*677Por ser de gran importancia a los fines de adjudicar este caso, transcribimos literalmente el testamento de Don Guillermo Rodríguez Benitez:
TESTAMENTO
—En caso de mi fallecimiento antes de hacer un testamento formal, es mi deseo hacer el siguiente legado:-
—Del tercio de libre disposición lego a la Sra. Maruxa Rosselli, residente en el Condominio Torre de la Reina, San Juan, P.R., trescientos mil dólares ($300,000.00) libre de cualesquiera con-tribuciones aplicables, que serán pagadas también del tercio de libre disposición.-
—Este legado será pagado en efectivo en su totalidad.-
—Nombro albacea y administrador de la herencia al Ledo. Manuel Moreda, también residente del Condominio Torre de la Reina, con todos los poderes que le confiere la ley y los demás que sean necesarios para satisfacer este legado con la mayor prontitud. Relevo al Ledo. Moreda de necesidad de presentar fianza.-
—Después de pagado este legado a satisfacción de la Sra. Ros-selli, el Ledo. Moreda pasará todos los asuntos relacionados con la herencia al Ledo.. José Luis Arias, mi yerno, a quien de ahí en adelante nombro albacea. No he nombrado a mi yerno albacea desde un principio para relevarlo de cualquier conflicto de inte-rés que pudiera presentársele. — --
—No he pedido a ningún testigo que firme este documento por-que no deseo que otras personas queden informadas de este legado en estos momentos. Guillermo Rodríguez (firma).-—San Juan, PR, (8-VIII-83)-
—Enmienda No. 1 a mi testamento de 8-VIII-83.-
—El legado que hago a la Sra. Maruxa Rosselli será del total de la tercera parte de libre disposición, en vez de los $300,000 que se menciona en el testamento a que me refiero.-
—La referencia a las “contribuciones aplicables” será alterada como sea necesario en vista del aumento en el legado al total de libre disposición.-
—Lo demás queda sin alterar.-
—30-1-86, Guillermo Rodríguez (firma)-
—Enmienda Núm. 2 a mi testamento de 8-VIII-83.-
—1. Aclaro que el legado que hago a Maru Rosselli es de la cantidad máxima de libre disposición en el momento de mi muerte.-
—2. El albacea y administrador de mi herencia será el Ledo. Manuel Moreda a través de todo el proceso de distribución, hasta su liquidación final.-
—3. Maru tendrá derecho a seleccionar lo que ella desee de mi *678herencia, el resto a pagársele de contado o en cualquier otra forma que ella desee.-
—SJ, PR 8-VIII-87 Guillermo Rodríguez (firma).-
—Hace ya algunos años hice un testamento escrito a mano, y está en un sobre dirigido al Lie. Manuel Moreda. Todo lo que digo allí sigue siendo válido. Quiero, sin embargo añadir lo si-guiente: De las 2/3 partes que es herencia forzosa 1/3 es de mi hija Ilia y la otra tercera la lego a mis nietos José Guillermo y Eduardo José por partes iguales.-
—Guillermo Rodríguez (firma).-
—4 sept. 1989.” págs. 5-6.-
Solicitud de revisión, págs. 5-6.
Al testador le sobrevivió una sola hija y dos (2) nietos, los aquí recurrentes José Guillermo y Eduardo José Arias Rodríguez. La única hija del testador repudió la herencia mediante la escritura pública número ochocientos veinte (820) otorgada el 21 de septiembre de 1989 ante el Notario Rafael F. Morales Cabranes. De esta forma concurren a la herencia como únicos herederos descendientes sus dos (2) nietos y su viuda.
A la fecha de su fallecimiento, el testador estaba casado en segundas nupcias con Maruxa Rosselli, habiendo con-traído matrimonio en San Juan, Puerto Rico, el 23 de mayo de 1988, sujeto al régimen de separación de bienes estable-cido en capitulaciones matrimoniales.
En su testamento, el causante nombró albacea y admi-nistrador de la herencia al Ledo. Manuel Moreda Toledo, y el entonces Tribunal Superior expidió las correspondientes cartas testamentarias el 31 de octubre de 1989. El albacea ha venido administrando desde entonces el caudal heredi-tario cuyo valor a la fecha del óbito ascendía a $4,582,901.28, según el inventario final y valorización de activos presentado ante el foro de instancia el 31 de marzo de 1992. De esa cantidad, a la fecha del óbito había en el caudal hereditario $4,101,096.06 en acciones, bonos, GNMA’s y dinero en efectivo. Casi todas las deudas de las que respondía el caudal han sido satisfechas y actualmente las únicas deudas existentes se refieren a los honorarios *679del albacea y a los de sus abogados. El caudal percibe, por otro lado, cuantiosos ingresos anuales por concepto de dividendos e intereses, sin contar el incremento anual de los valores que le pertenecen.
A principios del mes de abril de 1991, la codemandada Maruxa Rosselli solicitó del albacea demandante, Ledo. Manuel Moreda Toledo, que le propusiera a los codeman-dados José Guillermo y Eduardo José Arias Rodríguez que se procediera a partir y adjudicar parcialmente el caudal hereditario.
El 18 de abril de 1991 el albacea demandante le notificó a los aquí recurrentes, a través de su representante legal, la petición que a esos efectos recibiera de parte de la se-ñora Rosselli.
Mediante Carta de 22 de mayo de 1991, el albacea soli-citó de la señora Rosselli que le hiciera llegar por escrito su posición en cuanto a la partición y adjudicación parcial de la herencia. El 29 de julio de 1991 los aquí recurrentes notificaron su oposición a que se partiese o adjudicase par-cialmente la herencia.
El albacea presentó una Solicitud de Sentencia Declara-toria que fue enmendada el 23 de septiembre de 1991 para que el entonces Tribunal Superior resolviera las controver-sias surgidas entre los coherederos. Apéndice, págs. 101-113. Posteriormente, éste presentó una Solicitud de Sentencia Sumaria Parcial el 3 de octubre de 1991.
Los coherederos adoptaron ciertos acuerdos transaccio-nales sobre algunas de las controversias existentes y seña-ladas por el albacea en su Solicitud de Sentencia Declara-toria Enmendada.
El 17 de marzo de 1992 el entonces Tribunal Superior ordenó a todos los codemandados a someter por escrito los fundamentos jurídicos en apoyo a sus respectivas posicio-nes en cuanto a las controversias existentes entre ellos.
Posteriormente, el 28 de abril de 1992, por orden del Tribunal Superior, todos los coherederos y el albacea pre-*680sentaron un escrito titulado “Moción Conjunta Informando Acuerdo Transactional Parcial” el 28 de abril de 1992, in-formándole al tribunal de los acuerdos transaccionales ha-bidos entre ellos y cuáles controversias quedaban aún pen-dientes de resolver. Éstas giraban en torno a los planteamientos siguientes:
a. Acumulación de legado con cuota viudal usufruc-tuaria.
b. Monto de la cuota viudal usufructuaria.
c. Facultades del albacea.
d. Partición y adjudicación parcial de la herencia.
Finalmente, el 7 de abril de 1992, las partes presenta-ron sus alegatos y el caso quedó sometido a la considera-ción del entonces Tribunal Superior, Sala de San Juan (Hon. Evaristo M. Orengo, Juez) cuya sentencia es objeto del presente recurso de revisión.
En su sentencia, el foro a quo resolvió, en síntesis, que en el caso de autos era necesaria una interpretación del testamento en aras de determinar si procedía o no la acu-mulación de la cuota viudal usufructuaria con el legado del tercio de libre disposición. Al así hacerlo concluyó que era “la voluntad clara y real de don Guillermo fue que a su muerte doña Maruxa recibiera el legado del tercio de libre disposición de su herencia además de la cuota usufructua-ria legal”. Apéndice de la Solicitud de revisión, págs. 9-10.
Al computar el monto del usufructo viudal, el foro recu-rrido determinó que en el caso de autos el ulterior repudio de la herencia por parte de la única hija del causante en nada afecta la concurrencia de herederos al momento del cómputo del usufructo, ya que para esos efectos el mo-mento determinante es el de la muerte del causante. De esta forma dicho foro concluyó que a la herencia en este caso, y para los efectos del cómputo del usufructo, la viuda concurría con un solo descendiente, a pesar de que éste había repudiado válidamente la herencia. Concluyó, ade-*681más, que “[l]a escritura de repudiación de herencia otor-gada por doña Ilia carece de efectos jurídicos en tanto opera en peijuicio de la cuota viudal ...”. Apéndice de la Solicitud de revisión, pág. 16. De esta manera el tribunal determinó que la cuota viudal recaería sobre la totalidad del tercio de mejora.
Aducen los recurrentes que incidió el foro a quo:
... al declarar que procede la acumulación de la cuota usu-fructuaria vidual con el legado del tercio de libre disposición adjudicado a la viuda, gravando así el tercio de mejora que el testador le dejó a sus nietos.
... al declarar que para efectos de computar el usufructo vi-dual, el cónyuge viudo concurre a la herencia con la única hija del testador, no obstante ésta haber repudiado la herencia.
... al declarar que no existe mejora efectiva en este caso, ne-gándose a tomarla en consideración para determinar el monto de la cuota vidual.
... al declarar que para efectos de computar el usufructo vi-dual, el cónyuge viudo concurre a la herencia con un sólo des-cendiente del testador decretando que los dos nietos son llama-dos a heredar por estirpe, representando a la parte repudiante.
... al declarar que el testador nombró el albacea a título universal y, consecuentemente, con facultades de contador-partidor.
... al declarar que procede la partición y adjudicación parcial de la herencia, en peijuicio de los coherederos recurrentes. So-licitud de revisión, págs. 6-27.
Mediante Resolución de 21 de mayo de 1993 expedimos el recurso de revisión solicitado por los recurrentes para atender los primeros cuatro (4) planteamientos de error. Habiéndose perfeccionado el recurso, estamos en posición de resolver las controversias planteadas y procedemos a así hacerlo.
*682HH HH
Los cuatro (4) errores que hemos decidido revisar se cir-cunscriben a distintos aspectos de la figura del usufructo viudal.
El primer señalamiento de los recurrentes versa sobre la procedencia de la acumulación de la cuota usufructuaria viudal con el legado de la totalidad del tercio de libre dis-posición adjudicado a la viuda, gravándose así el tercio de mejora que corresponde a los nietos recurrentes.
Surge del propio texto del testamento que el causante, Don Guillermo Rodríguez Benitez, adjudicó la totalidad de su caudal. Distribuyó el tercio de mejora entre sus dos (2) nietos, José Guillermo y Eduardo José Arias Rodríguez, en partes iguales; el tercio de libre disposición lo legó a favor de la viuda, Maruxa Rosselli, y el tercio de legítima es-tricta recayó sobre su única hija, Ilia. Aducen los recurren-tes que la repartición que hizo el testador de su caudal, haciendo atribución específica de cada una de las partes que componen la herencia, a saber, la legítima estricta, el tercio de mejora y el tercio de libre disposición, no puede ser alterada por el tribunal de instancia so pretexto de in-terpretación del testamento, añadiéndole así lo que el tes-tador no tuvo a bien añadirle: un gravamen vitalicio en contra de sus dos (2) nietos, ya que dicho gravamen recae-ría sobre la porción de mejora que el testador le atribuyó a éstos en su testamento. Entendemos que en cuanto a este planteamiento los recurrentes tienen razón. Veamos.
Reiteradamente hemos resuelto que el cónyuge viudo es un heredero forzoso, siendo su legítima la cuota viudal usufructuaria. Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967); Colón Gutiérrez v. Registrador, 114 D.P.R. 850 (1983). Así también se desprende del Art. 736 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2362, el cual dispone, en lo pertinente:
*683Son herederos forzosos:
(3) El viudo o viuda en la forma o medida que establecen las sees. 2411, 2412, 2413 y 2414 de este título.
Los herederos forzosos del testador tienen derecho a participar sobre una porción de la herencia llamada “legítima”. Esta “es la porción de bienes [de la cual] el testador no puede disponer por haberla reservado la ley a determinados herederos, llamados por esto herederos forzosos”. Art. 735 del Código Civil, 31 L.P.R.A. sec. 2361.
La legítima equivale a una garantía de participación mínima sobre el caudal hereditario que la propia ley reserva a unas personas llamadas “herederos forzosos”. En casos en que el testador le adjudique al heredero una participación menor a la que por ley le corresponda, éste tiene derecho a solicitar que se le complete su “legítima”.
Al respecto, el Art. 743 del Código Civil, 31 L.P.R.A. sec. 2369, dispone que:
El heredero forzoso a quien el testador haya dejado por cual-quier título menos de la legítima que le corresponda, podrá pe-dir el complemento de la misma. (Énfasis suplido.)
Este artículo ha sido objeto de análisis y comentarios por los más connotados tratadistas del Derecho Civil espa-ñol, de cuyo código proviene nuestro derecho sucesoral. Manresa, en ocasión de analizar las disposiciones del Art. 815 del Código Civil español, del cual proviene el citado Art. 743 nuestro, expresa que “[e]l heredero forzoso no puede perder su legítima, pero tampoco puede pedir más que la misma. De aquí su derecho a reclamar solamente lo que le falta; el complemento de la porción que forzosa-mente le corresponde ... cuando el heredero forzoso no ha sido olvidado por el testador, sólo puede reclamar que se complete su legítima”. J.M. Manresa, Comentarios al Código Civil Erpañol, 8va ed. rev., Madrid, Ed. Reus, 1973, T. VI, Vol. I, págs. 664-668. Sobre este particular, Puig Bru-*684tau expresa que “[s]i el testador ha dejado al legitimario, por cualquier título, menos de lo que por legítima le corres-ponde, es decir, si le ha hecho una atribución insuficiente, sólo tiene derecho a pedir el complemento de la [legítima]”. (Énfasis en el original.) J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed. rev., Barcelma, Ed. Bosch, 1983, T. V, Vol. 3, pág. 29.
La legítima del cónyuge viudo se limita a una cuota en usufructo sobre los bienes del caudal hereditario. Tal derecho surge del Art. 761 del Código Civil, 31 L.P.R.A. ant. sec. 2411, que disponía:
El viudo o viuda que al morir su consorte no se hallare divor-ciado, o lo estuviere por culpa del cónyuge difunto, tendrá de-recho a una cuota, en usufructo, igual a la que por legítima corresponda a cada uno de sus hijos o descendientes no mejorados.(2)
Si no quedara más que un solo hijo o descendiente legítimo, el viudo o viuda tendrá el usufructo del tercio destinado por la ley a constituir la mejora, conservando aquél la nuda propie-dad, hasta que por fallecimiento del cónyuge supérstite se con-solide en él el dominio.
Si estuvieren los cónyuges separados por demanda de divor-cio, se esperará el resultado del pleito.
Las disposiciones de esta sección y de las sees. 2412, 2413, 2414, 2415 y 2416 de este título serán aplicables del propio modo a la sucesión intestada que a la sucesión testamentaria.
Hemos resuelto que en defecto de una directriz específica al respecto de parte del causante o de cuius, y en lo que respecta al legitimario, el legado o mandato hecho a su favor se tendrá hecho a cuenta de su legítima.
Al respecto, en Calimano Díaz v. Rovira Calimano, 113 D.P.R. 702, 707 (1983), citamos con aprobación las expre-siones de Vallet de Goytisolo en la que se sustenta la *685norma general de no acumulación de cuota usufructuaria y legado:
Nosotros, una vez agotada la posibilidad de resolver la cues-tión interpretando la voluntad explícita o implícita del cau-sante, y “ante la necesidad de dar una solución”, nos habíamos inclinado también a favor de la acumulación de cuota y legado partiendo de la especial naturaleza de la cuota vidual, respecto de la cual —a diferencia de las otras legítimas— pensábamos entonces que se obtenía “ope legis” por una delación legal directa de dicha cuota.
Cámara Alvarez, ante este supuesto, ha rechazado tanto la acumulación de legado y cuota como la posibilidad de que el cónyuge viudo opte por aquél y por ésta, y ha afirmado que el cónyuge viudo deberá aceptar el legado —aunque sea de metá-lico, que se imputará a su cuota legal — , pues, cree, que “no existe un llamamiento legal autónomo a favor del cónyuge por su cuota legal usufructuaria”, sino sólo subsidiario, en cuanto el valor de lo que el testador le haya asignado no cubra su cuota. Por lo cual, el criterio aplicable a los demás legitimarios, en análogo supuesto, no debe variar tratándose del cónyuge viudo .... [H]emos aceptado esta rectificación de Cámara a nuestra tesis de la naturaleza jurídica de la legítima vidual, por lo tanto, también aceptamos aquí su consecuencia lógica para el supuesto que estudiamos. (Escolios suprimidos.) J. Vallet de Goytisolo, Limitaciones de derecho sucesorio a la facultad de disponer las legítimas, 1924, T. I, Vol. 2, págs. 855-856. (Énfa-sis suplido y en el original.)
En síntesis, la norma que rige en nuestra jurisdicción en torno a la no acumulación de cuota viudal usufructuaria y legados es sencilla. A menos que se desprenda del testa-mento la clara intención del causante de la referida acu-mulación, cualquier legado se tendrá hecho a cuenta de la legítima del cónyuge viudo. Vda. de Sambolín v. Registrador, supra; Calimano Díaz v. Rovira Calimano, supra; Fernández Franco v. Castro Cardoso, 119 D.P.R. 154 (1987).
Debemos, por lo tanto, examinar el testamento y deter-minar si de éste se desprende una intención expresa del causante de gravar los bienes de sus herederos legítimos con el monto del usufructo viudal.
Al respecto expresamos en Torres Ginés v. E.L.A., *686118 D.P.R. 436, 445 (1987), que en ocasión de interpretarse un testamento, el punto de partida será lo dispuesto en el Art. 624 del Código Civil, 31 L.P.R.A. sec. 2129, el cual establece que:
Toda disposición testamentaria deberá entenderse en el sen-tido literal de sus palabras, a no ser que aparezca claramente que fue otra la voluntad del testador. En caso de duda se obser-vará lo que parezca más conforme a lar intención del testador, según el tenor del mismo testamento. (Enfasis en el original.)
Dispusimos en Torres Ginés v. E.L.A., supra, pág. 445, citando al Prof. Efraín González Tejera que:
Un dedicado jurista puertorriqueño compendia satisfactoria-mente esta regla básica expresando que “[l]o que en definitiva ordena el Art. 624 es que prevalezca la voluntad real del testa-dor y el rol judicial en materia de interpretación testamentaria consiste en descubrir dicha voluntad a fin de que se produzcan en su día los efectos queridos por el testador, dentro del marco permitido por ley. Cuando el lenguaje usado es claro y la inten-ción del disponente se manifiesta diáfanamente de una lectura literal de las disposiciones del testamento, la labor judicial re-sulta sencilla. Sin embargo, muchas veces el texto del testa-mento es claro, el lenguaje no ofrece dudas, pero no necesaria-mente la voluntad real y querida, coinciden con la voluntad expresada. (Enfasis suplido y escolios omitidos.) E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. II, pág. 55.
Un análisis del testamento de Don Guillermo Rodríguez Benitez nos obliga a concluir que éste no dispuso cláusula alguna que refleje su intención de acumular el legado de la totalidad del tercio de libre disposición con la cuota usu-fructuaria viudal. No se desprende la “intención clara de gravar los bienes que ahora corresponden a sus herederos legítimos con el usufructo vidual”. Fernández Franco v. Castro Cardoso, supra, pág. 163.
Sin embargo, existe una controversia de hechos entre las partes sobre cuál fue la verdadera intención del causante.
*687El foro recurrido entendió que la intención del causante era clara en cuanto a su intención de favorecer a la viuda y, por ende, no tuvo en su haber recibir prueba extrínseca al testamento para dilucidar la verdadera intención del causante. Así se desprende de la sentencia recurrida en la que el foro a quo, al entender que del propio testamento surgía la clara intención del causante, expresó que “no [era] menester traer prueba extrínseca para determinar [su] intención ...”. Apéndice de la Solicitud de revisión, pág. 3.
Hemos examinado el testamento en el caso de autos y, a pesar de que en éste el causante demuestra tener un cono-cimiento amplio de las disposiciones legales en torno al derecho sucesoral, debemos tomar en cuenta que la inten-ción del testador puede manifestarse tácitamente. Colmenero v. Fernández, 63 D.P.R. 919, 922 (1944). En vista de ello, y requiriendo la normativa aplicable a esta controver-sia el que se determine si dicha intención existe, se hace necesario que devolvamos el caso al foro de instancia para que determine la preeminencia de la voluntad del testador mediante la presentación de prueba extrínseca al testamento. De esta forma nos aseguramos de agotar todos los medios a nuestro alcance que nos permitan demostrar la verdadera intención del causante.
Por consiguiente, concluimos que no procede acumular la cuota usufructuaria viudal con el legado de la totalidad del tercio de libre disposición a menos que se pueda deter-minar que esa fue la verdadera intención del causante. Dicho juicio podrá ser efectuado analizando las disposiciones del propio testamento conjuntamente con prueba extrín-seca al mismo, si la hubiera, que ayude al juzgador de he-chos a determinar la verdadera intención del causante.
*688r-H i — I hH
Debemos determinar, además, con quién concurre la viuda en el caso de autos para efectos del cómputo del usu-fructo que le corresponda.
Si la viuda concurriese con un (1) descendiente, en este caso la única hija del causante, entra en vigor lo dispuesto en el Art. 761 del Código Civil, supra, el cual dis-pone, en lo pertinente, que:
Si no quedara más que un solo hijo o descendiente legítimo, el viudo o viuda tendrá el usufructo del tercio destinado por la ley a constituir la mejora, conservando aquél la nuda propiedad, hasta que por fallecimiento del cónyuge supérstite se consolide en él el dominio. (Enfasis suplido.)
Por consiguiente, bajo esta premisa, a la viuda le corres-pondería un usufructo que recaería sobre un tercio de la herencia destinado a la mejora.
No obstante, en el caso de autos ocurre una singulari-dad que varía el cómputo anterior y hace inaplicable la antes citada disposición del Código Civil. Como expresára-mos anteriormente, la única hija del causante repudió la herencia de su padre, quedando de esta forma los nietos y la viuda como únicos herederos forzosos.
El efecto del repudio es claro e indiscutible en nuestro ordenamiento: el heredero que repudia adviene un extraño a la herencia. El repudio “es un acto de nolición, un rechazo al llamamiento que le hace el advenimiento jurídico”. E. González Tejera, La aceptación y repudiación de herencia, 48 (Núm. 1) Rev. Jur. U.P.R. 73 (1979). Para todos los efectos legales, se considera que el repudiante nunca llegó a ser heredero. Sobre este particular, señala Manresa:
... [L]a retroacción de la repudiación tiene distinto sentido en el sistema germánico que en el Código civil; allí significa que el que fue heredero dejó de serlo, de modo que la repudiación es *689una especie de condición resolutoria, mientras que en el régi-men del Código civil no tiene otra trascendencia que la de esti-mar que no hubo nunca delación o llamamiento sucesorio a favor del repudiante. (Enfasis suplido.) Manresa, op. cit., 1955, T. VII, pág. 406.
El efecto del repudio se retrotrae siempre al momento de la muerte del causante. Así lo dispone el Art. 944 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2772, el cual establece:
Los efectos de la aceptación y de la repudiación se retrotraen siempre al momento de la muerte de la persona a quien se hereda.
El principal efecto del repudio es el llamamiento de los descendientes en el grado próximo de sucesión, según lo establece el Art. 886 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2609:
Repudiando la herencia el pariente más próximo, si es solo, o si fueren varios, todos los parientes más próximos llamados por la ley, heredarán los del grado siguiente por su propio derecho y sin que puedan representar al repudiante. (Enfasis suplido.)
Es importante notar que los parientes más próximos del causante heredan por derecho propio y no en representa-ción del repudiante. De hecho, el citado Art. 886 prohíbe representar al repudiante al disponer: “sin que puedan re-presentar al repudiante.”
A esos efectos nos dice Manresa, refiriéndose a los Arts. 933 y 923 del Código Civil español, que son idénticos al Art. 896 (31 L.P.R.A. sec. 2644) y al citado Art. 886 del Código Civil de Puerto Rico, lo siguiente:
Aunque el art. 933 parece suponer que los nietos heredan siempre por derecho de representación, sabemos que el pre-cepto del 923 es terminante, que no cabe representar al que renuncia una herencia, y, por tanto, que renunciando el padre, por ejemplo, si era heredero único, son llamados sus hijos a la sucesión del abuelo, y no ciertamente por derecho de *690representación. (Énfasis suplido.) Manresa, op. cit., 1955, T. VII, pág. 643.
En el caso de autos, los nietos del causante heredan por derecho propio la porción de legítima que quedó vacante por el repudio de la única hija del causante. Resulta evidente que el tercio de mejora lo heredan los nietos del causante también por derecho propio, ya que les fue específicamente atribuido por vía testamentaria. Por consiguiente, es de aplicación lo establecido en el primer párrafo del Art. 761, supra, el cual disponía, en lo pertinente, que:
El viudo o viuda que al morir su consorte no se hallare divor-ciado, o lo estuviere por culpa del cónyuge difunto, tendrá de-recho a una cuota, en usufructo, igual a la que por legítima corresponda^ a cada uno de sus hijos o descendientes no mejorados. (Énfasis suplido.)
A tenor con lo dispuesto en dicho artículo, y tratándose el caso de autos de una concurrencia múltiple con descendientes (la viuda y los dos nietos), el monto de la cuota del cónyuge viudo sería igual a la que por legítima corresponda a cada uno de los hijos o descendientes legítimos no mejorados. Para computar el monto de la cuota viudal en caso de concurrencia múltiple, es necesario determinar cuál ha de ser el dividendo y cuál el divisor En Díaz Molinari v. Cividanes, 37 D.P.R. 297, 310-311 (1927), adoptamos la norma que rige en nuestra jurisdicción para la fijación del dividendo y el divisor al señalar lo siguiente:
El problema a resolver abarca la fijación de dos puntos de partida, a saber; cuál debe ser el dividendo y cuál el divisor.
En cuanto al dividendo existen tres teorías: la que adopta como tal el máximo, o sea el caudal entero de la herencia; la que fija el medio o variable, esto es, la legítima larga, deducidas las mejoras que haya hecho el testador, y la que toma como punto de partida el mínimo, o sea, el tercio de la herencia que consti-tuye la legítima corta o forzosa.
La primera teoría muy pocos partidarios tiene, y es aparente que carece de fundamento sólido alguno; la segunda la sostie-*691nen Manresa y Scaevola, y la tercera cuenta con el apoyo de Morell, López R. Gómez, Frimat, Lecaroz, Lozano Sicilia y otros cuyas opiniones sintetiza Scaevola en el tomo 14 de sus Comen-tarios al Código Civil, página 640 y siguientes.
La cuestión ha sido cuidadosamente estudiada en el seno del tribunal, llegando al fin a prevalecer unánimemente el criterio expuesto con su claridad y solidez acostumbrados por Manresa en el tomo Sexto de sus Comentarios al Código Civil, criterio que es además el que en la práctica se ha venido siguiendo en Puerto Rico .... (Enfasis suplido.)
Habiéndose adoptado la teoría del dividendo medio o variable, para determinar éste se ha de tomar la legítima larga y se deducen las mejoras que haya hecho el testador. Aplicando dicha teoría al caso de autos, el dividendo re-sulta ser el tercio de legítima estricta. Esto es así porque hay que deducir de la legítima larga las mejoras que haya hecho el testador, y en este caso el testador adjudicó la totalidad del tercio de mejora por vía del testamento a sus nietos.
Procede ahora determinar cuál es el divisor. En Díaz Molinari v. Cividanes, supra, pág. 314, adoptamos la teoría del divisor máximo, que requiere tomar el número de hijos o descendientes que concurren a la herencia y sumarle el cónyuge viudo. El resultado de esa suma será el número divisor. Por consiguiente, en el caso de autos el divisor es TRES: los dos (2) nietos del causante y el cónyuge viudo. Si tomamos como dividendo un tercio de la herencia y como divisor los dos (2) nietos más el cónyuge viudo, resulta que la viuda tiene una cuota en usufructo sobre una novena parte del caudal hereditario.
Así, pues, aun si determinásemos que el cónyuge viudo concurre a la herencia con un sólo descendiente, en la eventualidad de que los nietos concurriesen por estirpe, el usufructo al que tendría derecho dicho cónyuge viudo sería sobre un tercio de la herencia, que recaería sobre el tercio de mejora. El legado de la totalidad del tercio de libre dis-posición que recibió la viuda excedería de lo que le corres-*692pondería por la cuota usufructuaria, no teniendo derecho a complemento de su “legítima”, a no ser que al interpretarse el testamento conjuntamente con la prueba extrínseca, si la hubiera, se concluya que el testador quiso que además del legado del tercio de libre disposición se le adjudicase a la viuda la cuota usufructuaria, en cuyo caso habría que aplicarla contra el tercio de mejora. En el caso de autos, la única hija del causante repudió válidamente la herencia, por lo cual los nietos heredan por derecho propio.
La determinación correcta es a los efectos de que el cón-yuge viudo concurre a la herencia con dos (2) descendientes del causante. El usufructo al que tendría derecho dicho cónyuge viudo equivale a una novena parte del caudal hereditario.
IV
Habiéndose determinado que no procede la acumulación de las partidas de legado y de usufructo viudal, a menos que esa sea la intención expresa del causante, resta deter-minar la verdadera intención del testador en cuanto a la acumulación o no acumulación del legado y el usufructo, por lo cual procede que devolvamos el caso al tribunal de instancia para que prosigan los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri concurrió con una opinión escrita. El Juez Asociado Señor Negrón García no intervino. La Juez Asociada Señora Naveira de Rodón se inhibió.

 A través del recurso se podrá observar el uso indiscriminado del vocablo viudal y vidual-, este último de acepción antigüa está aceptado, igual que el primero, por la Real Academia de la Lengua Española. No obstante, en el texto del Tribunal preferimos el uso de la palabra viudal por ser ésta la que se utiliza en nuestro Código Civil.


 El primer párrafo del Art. 761 (31 L.P.R.A. ant. sec. 2411) fue enmendado mediante la Ley Núm. 25 de 8 de diciembre de 1990. No obstante, al haber fallecido el causante durante 1989, le es de aplicación el artículo antes de la enmienda. Ade-más, en cuanto al alcance de la referida enmienda, ésta no afecta la parte sustantiva del artículo en cuanto a la cuantía del usufructo.